DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 23 August 2021 and 09 November 2021 are made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anton L. Geiler et al. WO 2012/071340.
As to claim 1, Geiler teaches an apparatus comprising:
a Printed Circuit Board (PCB) (figures 1-2b and 7, page 8, line 22 to page 9, line 10, antenna module in a stack configuration, top layer low profile antenna 102, an EBG substrate layer 126 and below is a circulator 108 to form a broadband integrated circulator antenna (BICA),
a Multiple-Input-Multiple-Output (MIMO) radar antenna on the PCB, the MIMO radar antenna comprising a plurality of Transmit (Tx) antenna elements configured to transmit Tx radar signals, and a plurality of receive (Rx) antenna elements configured to receive Rx radar signals based on the Tx radar signals (Table II, page 17, line 29 to page 19, line 16, the BICA is used in radar applications an phased array or in other arrangements involving a plurality of BICA antennas mounted and operating together in the UHF, L and S frequency bands), and
a surface wave mitigator connected to the PCB, the surface wave mitigator configured to mitigate an impact of surface waves via the PCB on a radiation pattern of the MIMO radar antenna (figures 3a and 7, page 19, lines 4-16, the EBG substrate layer 126 of the BICA 100 blocks other antenna signals operating in the forbidden frequency band as well as surface waves that reduce radiation efficiency).

As to claim 19 with respect to claim 1, Geiler teaches the surface wave mitigator is configured to mitigate the impact of the surface waves on a main lobe of the radiation pattern of the MIMO radar antenna (page 19, lines 4-16, the BICA 100, an array of antenna modules, operates in the UHF, L or S frequency bands and blocks surface waves that reduce radiation efficiency, pattern shape gain).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anton L. Geiler et al. WO 2012/071340in view of Yoo Beom Sic KR 20200040403 A.
As to claim 20, Geiler teaches an apparatus comprising:
a Printed Circuit Board (PCB) (figures 1-2b and 7, page 8, line 22 to page 9, line 10, antenna module in a stack configuration, top layer low profile antenna 102, an EBG substrate layer 126 and below is a circulator 108 to form a broadband integrated circulator antenna (BICA),
a Multiple-Input-Multiple-Output (MIMO) radar antenna on the PCB, the MIMO radar antenna comprising a plurality of Transmit (Tx) antenna elements configured to transmit Tx radar signals, and a plurality of receive (Rx) antenna elements configured to receive Rx radar signals based on the Tx radar signals (Table II, page 17, line 29 to page 19, line 16, the BICA is used in radar applications an phased array or in other arrangements involving a plurality of BICA antennas mounted and operating together in the UHF, L and S frequency bands), and
a surface wave mitigator connected to the PCB, the surface wave mitigator configured to mitigate an impact of surface waves via the PCB on a radiation pattern of the MIMO radar antenna (figures 3a and 7, page 19, lines 4-16, the EBG substrate layer 126 of the BICA 100 blocks other antenna signals operating in the forbidden frequency band as well as surface waves that reduce radiation efficiency).
Geiler teaches an antenna module for application as a phased array in radar applications, page 18, lines 1-13 but is silent to a radar processor configured to detect one or more targets based on the Rx radar signals.
Yoo Beom Sic teaches a vehicle radar implemented as a patch antenna structure capable of minimizing signal distortion due to surface waves while maintain a single layer by configuring the feed layer as a reverse microstrip patch and shielding it through a reflective layer, pages 1 and 2. Yoo Beom Sic teaches the type of radars used in vehicles include pulse radars, bistatic radars, and FMCE radars, page 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to recognize the radar antenna of Geiler is also applicable to the vehicle radar system of Yoo Beom Sic that comprises a radar processor configured to detect one or more targets based on the Rx radar signals. 


As to claim 22, Geiler teaches a vehicle radar device comprising:
a Printed Circuit Board (PCB) (figures 1-2b and 7, page 8, line 22 to page 9, line 10, antenna module in a stack configuration, top layer low profile antenna 102, an EBG substrate layer 126 and below is a circulator 108 to form a broadband integrated circulator antenna (BICA),
a Multiple-Input-Multiple-Output (MIMO) radar antenna on the PCB, the MIMO radar antenna comprising a plurality of Transmit (Tx) antenna elements configured to transmit Tx radar signals, and a plurality of receive (Rx) antenna elements configured to receive Rx radar signals based on the Tx radar signals (Table II, page 17, line 29 to page 19, line 16, the BICA is used in radar applications an phased array or in other arrangements involving a plurality of BICA antennas mounted and operating together in the UHF, L and S frequency bands), and
a surface wave mitigator connected to the PCB, the surface wave mitigator configured to mitigate an impact of surface waves via the PCB on a radiation pattern of the MIMO radar antenna (figures 3a and 7, page 19, lines 4-16, the EBG substrate layer 126 of the BICA 100 blocks other antenna signals operating in the forbidden frequency band as well as surface waves that reduce radiation efficiency).
Geiler teaches an antenna module for application as a phased array in radar applications, page 18, lines 1-13 but does not specifically teach a radar processor configured to detect one or more targets based on the Rx radar signals and a system controller configured to control one or more vehicular systems of the vehicle based on radar information.
Yoo Beom Sic teaches a vehicle radar implemented as a patch antenna structure capable of minimizing signal distortion due to surface waves while maintain a single layer by configuring the feed layer as a reverse microstrip patch and shielding it through a reflective layer, pages 1 and 2. Yoo Beom Sic teaches the type of radars used in vehicles include pulse radars, bistatic radars, and FMCE radars, page 2.
Since Yoo Beom Sic also teaches a radar antenna to minimize signal distortion due to surface waves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to recognize the radar antenna of Geiler is also applicable to the vehicle radar system of Yoo Beom Sic that comprises a system control and radar processor configured to detect one or more targets based on the Rx radar signals. 




Allowable Subject Matter
Claims 2-18, 21 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644